Exhibit 10.22

 

EXECUTION VERSION

 

 

 

GUARANTY OF RECOURSE OBLIGATIONS

 

made by

 

INLAND DIVERSIFIED REAL ESTATE TRUST, INC.,

a Maryland corporation,
as guarantor,

 

in favor of

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

Dated as of December 27, 2012

 

--------------------------------------------------------------------------------


 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY (this “Guaranty”), dated as of December 27, 2012, made by INLAND
DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation, having an address
at 2901 Butterfield Road, Oak Brook, Illinois, 60523 (“Guarantor”), in favor of
THE ROYAL BANK OF SCOTLAND PLC (together with its successors and assigns,
hereinafter referred to as “Lender”), having an address c/o RBS Financial
Products Inc., 600 Washington Boulevard, Stamford, Connecticut 06901.

 

R E C I T A L S:

 

A.            Pursuant to that certain Loan Agreement dated as of the date
hereof (as the same may be amended, modified, supplemented or replaced from time
to time, the “Loan Agreement”) between Inland Diversified Las Vegas Centennial
Gateway, L.L.C. (“Centennial Borrower”) and Inland Diversified Henderson
Eastgate, L.L.C. (“Eastgate Borrower”) each a Delaware limited liability
company,  having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523
(Centennial Borrower and Eastgate Borrower each individually “Borrower”, and
collectively “Borrowers”) and Lender, Lender has agreed to make a loan (the
“Loan”) to Borrowers in an aggregate principal amount not to exceed FORTY-FOUR
MILLION THREE HUNDRED EIGHTY-FIVE THOUSAND AND NO/100 DOLLARS ($44,385,000.00),
subject to the terms and conditions of the Loan Agreement;

 

B.            As a condition to Lender’s making the Loan, Lender is requiring
that Guarantor execute and deliver to Lender this Guaranty; and

 

C.            Guarantor hereby acknowledges that Guarantor will materially
benefit from Lender’s agreeing to make the Loan;

 

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:

 

1.             Definitions.

 

(a)           All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Loan Agreement.

 

(b)           The term “Guaranteed Obligations” means (i) each Borrower’s
Recourse Liabilities and (ii) from and after the date that any Springing
Recourse Event occurs, payment of all the Debt as and when the same is due in
accordance with the Loan Documents (and whether accrued prior to, on or after
such date).

 

2

--------------------------------------------------------------------------------


 

2.             Guaranty.

 

(a)           Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lender the full, prompt and complete payment when due of the
Guaranteed Obligations.

 

(b)           All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

 

(c)           Guarantor hereby agrees to indemnify, defend and save harmless
Lender from and against any and all costs, losses, liabilities, claims, causes
of action, expenses and damages, including reasonable attorneys’ fees and
disbursements, which Lender may suffer or which otherwise may arise by reason of
any Borrower’s failure to pay any of the Guaranteed Obligations when due,
irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to
(i) Lender’s declaring the Principal, interest and other sums evidenced or
secured by the Loan Documents to be due and payable, (ii) the commencement or
completion of a judicial or non-judicial foreclosure of the Mortgage or
(iii) the conveyance of all or any portion of the Property by deed-in-lieu of
foreclosure.

 

(d)           Guarantor agrees that no portion of any sums applied (other than
sums received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.

 

3.             Representations and Warranties.  Guarantor hereby represents and
warrants to Lender as follows (which representations and warranties shall be
given as of the date hereof and shall survive the execution and delivery of this
Guaranty):

 

(a)           Organization, Authority and Execution.  Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland, and has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform this Guaranty and all other agreements
and instruments to be executed by it in connection herewith.  This Guaranty has
been duly executed and delivered by Guarantor.

 

(b)           Enforceability.  This Guaranty constitutes a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally.

 

(c)           No Violation.  The execution, delivery and performance by
Guarantor of its obligations under this Guaranty has been duly authorized by all
necessary action, and do not and will not violate any law, regulation, order,
writ, injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or

 

3

--------------------------------------------------------------------------------


 

result in the creation or imposition of any mortgage, lien, charge or
encumbrance of any nature whatsoever upon any of the assets of Guarantor
pursuant to the terms of Guarantor’s articles of organization, or any mortgage,
indenture, agreement or instrument to which Guarantor is a party or by which it
or any of its properties is bound.  Guarantor is not in default under any other
guaranty which it has provided to Lender.

 

(d)           No Litigation.  There are no actions, suits or proceedings at law
or at equity, pending or, to Guarantor’s knowledge, threatened against or
affecting Guarantor or which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty.  Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.

 

(e)           Consents.  All consents, approvals, orders or authorizations of,
or registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents required in connection with the
carrying out or performance of any of Guarantor’s obligations under this
Guaranty will be obtained when required.

 

(f)            Financial Statements and Other Information.  To Guarantor’s
knowledge, all financial statements of Guarantor heretofore delivered to Lender
are true and correct in all material respects and fairly present the financial
condition of Guarantor as of the respective dates thereof, and no materially
adverse change has occurred in the financial conditions reflected therein since
the respective dates thereof.  None of the aforesaid financial statements or any
certificate or statement furnished to Lender by or on behalf of Guarantor in
connection with the transactions contemplated hereby, and none of the
representations and warranties in this Guaranty contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained therein or herein not misleading.  Guarantor is not
insolvent within the meaning of the United States Bankruptcy Code or any other
applicable law, code or regulation and the execution, delivery and performance
of this Guaranty will not render Guarantor insolvent.

 

(g)           Consideration.  Guarantor is the owner, directly or indirectly, of
certain legal and beneficial equity interests in each Borrower.

 

4.             Intentionally Omitted.

 

5.             Unconditional Character of Obligations of Guarantor.

 

(a)           The obligations of Guarantor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the recovery of any judgment
against any Borrower, Guarantor or any other Person or any action to enforce the

 

4

--------------------------------------------------------------------------------


 

same, any failure or delay in the enforcement of the obligations of any Borrower
under the other Loan Documents or Guarantor under this Guaranty, or any setoff,
counterclaim, and irrespective of any other circumstances which might otherwise
limit recourse against Guarantor by Lender or constitute a legal or equitable
discharge or defense of a guarantor or surety.  Lender may enforce the
obligations of Guarantor under this Guaranty by a proceeding at law, in equity
or otherwise, independent of any loan foreclosure or similar proceeding or any
deficiency action against any Borrower or any other Person at any time, either
before or after an action against the Property or any part thereof, any Borrower
or any other Person.  This Guaranty is a guaranty of payment and performance and
not merely a guaranty of collection.  Guarantor waives diligence, notice of
acceptance of this Guaranty, filing of claims with any court, any proceeding to
enforce any provision of any other Loan Document, against Guarantor, any
Borrower or any other Person, any right to require a proceeding first against
Borrowers or any other Person, or to exhaust any security (including, without
limitation, the Property) for the performance of the Guaranteed Obligations or
any other obligations of Borrower or any other Person, or any protest,
presentment, notice of default or other notice or demand whatsoever (except to
the extent expressly provided to the contrary in this Guaranty).

 

(b)           The obligations of Guarantor under this Guaranty, and the rights
of Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

 

(i)            any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting any Borrower, the Property
or any part thereof, Guarantor or any other Person;

 

(ii)           any failure by Lender or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Loan
Agreement, or any other Loan Documents, or any document or instrument relating
thereto;

 

(iii)          the sale, transfer or conveyance of the Property or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Property or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against any Borrower or the
Property or any interest therein;

 

(iv)          the conveyance to Lender, any Affiliate of Lender or Lender’s
nominee of the Property or any interest therein by a deed-in-lieu of
foreclosure;

 

(v)           the release of any Borrower or any other Person from the
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law or
otherwise; or

 

(vi)          the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.

 

5

--------------------------------------------------------------------------------


 

(c)           Except as otherwise specifically provided in this Guaranty,
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by Lender to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

 

(d)           Lender may deal with Borrowers and Affiliates of Borrowers in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant any Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender, at any time and from time to time, without terminating,
affecting or impairing the validity of this Guaranty or the obligations of
Guarantor hereunder.

 

(e)           No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder, and Guarantor agrees that if any Loan
Document are modified with Lender’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.

 

(f)            Lender may proceed to protect and enforce any or all of its
rights under this Guaranty by suit in equity or action at law, whether for the
specific performance of any covenants or agreements contained in this Guaranty
or otherwise, or to take any action authorized or permitted under applicable
law, and shall be entitled to require and enforce the performance of all acts
and things required to be performed hereunder by Guarantor.  Each and every
remedy of Lender shall, to the extent permitted by law, be cumulative and shall
be in addition to any other remedy given hereunder or now or hereafter existing
at law or in equity.

 

(g)           No waiver shall be deemed to have been made by Lender of any
rights hereunder unless the same shall be in writing and signed by Lender, and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect or at any other time.

 

(h)           At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against any Borrower in connection with or based
upon any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against any Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.

 

(i)            Guarantor agrees that this Guaranty shall continue to be
effective or shall be reinstated, as the case may be, if at any time any payment
is made by any Borrower or Guarantor to Lender and such payment is rescinded or
must otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership,

 

6

--------------------------------------------------------------------------------


 

conservatorship, winding up or other similar proceeding involving or affecting
any Borrower or Guarantor, all as though such payment had not been made.

 

(j)            In the event that Guarantor shall advance or become obligated to
pay any sums under this Guaranty or in connection with the Guaranteed
Obligations or in the event that for any reason whatsoever any Borrower or any
subsequent owner of the Property or any part thereof is now, or shall hereafter
become, indebted to Guarantor, Guarantor agrees that (i) the amount of such sums
and of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, the time of payment and in all other respects to all
sums, including Principal and interest and other amounts, at any time owed to
Lender under the Loan Documents, and (ii) Guarantor shall not be entitled to
enforce or receive payment thereof until all Principal, interest and other sums
due pursuant to the Loan Documents have been paid in full.  Nothing herein
contained is intended or shall be construed to give Guarantor any right of
subrogation in or under the Loan Documents or any right to participate in any
way therein, or in the right, title or interest of Lender in or to any
collateral for the Loan, notwithstanding any payments made by Guarantor under
this Guaranty, until the actual and irrevocable receipt by Lender of payment in
full of all Principal, interest and other sums due with respect to the Loan or
otherwise payable under the Loan Documents.  If any amount shall be paid to
Guarantor on account of such subrogation rights at any time when any such sums
due and owing to Lender shall not have been fully paid, such amount shall be
paid by Guarantor to Lender for credit and application against such sums due and
owing to Lender.

 

(k)           Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving the Property and the
exercise by Lender of any or all of its remedies pursuant to the Loan Documents.

 

6.             Covenants.

 

(a)           As used in this Section 6, the following terms shall have the
respective meanings set forth below:

 

(i)            “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

(ii)           “Net Worth” shall mean, as of a given date,  (x) the total assets
of Guarantor as of such date less (y) Guarantor’s total liabilities as of such
date, determined in accordance with GAAP.

 

(b)           Guarantor shall not, at any time while a default in the payment of
the Guaranteed Obligations has occurred and is continuing, either (i) enter into
or effectuate any transaction with any Affiliate which would reduce the Net
Worth of Guarantor (including the payment of any dividend or distribution to a
shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock or interest in Guarantor) or (ii) sell, pledge,
mortgage or otherwise transfer to any Person any of Guarantor’s assets, or any
interest therein.

 

7.             Entire Agreement/Amendments.  This instrument represents the
entire agreement between the parties with respect to the subject matter hereof. 
The terms of this

 

7

--------------------------------------------------------------------------------


 

Guaranty shall not be waived, altered, modified, amended, supplemented or
terminated in any manner whatsoever except by written instrument signed by
Lender and Guarantor.

 

8.             Successors and Assigns.  This Guaranty shall be binding upon
Guarantor, and Guarantor’s estate, heirs, personal representatives, successors
and assigns, may not be assigned or delegated by Guarantor and shall inure to
the benefit of Lender and its successors and assigns.

 

9.             Applicable Law and Consent to Jurisdiction.  This Guaranty shall
be governed by, and construed in accordance with, the substantive laws of the
State of Illinois.  Guarantor irrevocably (a) agrees that any suit, action or
other legal proceeding arising out of or relating to this Guaranty may be
brought in a court of record in Cook County of Illinois or in the Courts of the
United States of America located in the Northern District of Illinois,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding and (c) waives any objection which it may have to the laying of venue
of any such suit, action or proceeding in any of such courts and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum. 
Guarantor irrevocably consents to the service of any and all process in any such
suit, action or proceeding by service of copies of such process to Guarantor at
its address provided in Section 14 hereof.  Nothing in this Section 9, however,
shall affect the right of Lender to serve legal process in any other manner
permitted by law or affect the right of Lender to bring any suit, action or
proceeding against Guarantor or its property in the courts of any other
jurisdictions.

 

10.          Section Headings.  The headings of the sections and paragraphs of
this Guaranty have been inserted for convenience of reference only and shall in
no way define, modify, limit or amplify any of the terms or provisions hereof.

 

11.          Severability.  Any provision of this Guaranty which may be
determined by any competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, Guarantor hereby
waives any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

12.          WAIVER OF TRIAL BY JURY.  GUARANTOR HEREBY WAIVES THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.

 

13.          Other Guaranties.  The obligations of Guarantor hereunder are
separate and distinct from, and in addition to, the obligations of Guarantor now
or hereafter arising under any other guaranties, indemnification agreements or
other agreements to which Guarantor is now or hereafter becomes a party.  In no
event shall Guarantor be entitled to any credit against amounts due under this
Guaranty by reason of amounts paid to Lender by Guarantor or any other person
under or by reason of the other guaranties, indemnification agreements or other
agreements to which Guarantor is now or hereafter becomes a party.

 

8

--------------------------------------------------------------------------------


 

14.          Notices.   All notices, consents, approvals and requests required
or permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer
back, in each case addressed as follows (or to such other address or Person as a
party shall designate from time to time by notice to the other party):  If to
Lender: The Royal Bank of Scotland plc, c/o RBS Financial Products Inc., 600
Washington Blvd., Stamford, Connecticut 06901, Attn.: Real Estate Advisory,
Telecopier (203) 873-4670 with a copy to The Royal Bank of Scotland plc, c/o RBS
Financial Products Inc., 600 Washington Boulevard, Stamford, Connecticut 06901,
Attention: Legal Department, Telecopier (203) 873-4670; if to Guarantor: should
be sent to the address first above written or by Telecopy to 630-645-2070,
Attention: Barry L. Lazarus with a copy to Inland Diversified Las Vegas
Centennial Gateway, L.L.C., and also to Inland Diversified Henderson Eastgate,
L.L.C., c/o Inland Diversified Real Estate Trust, Inc., 2901 Butterfield Road,
Oak Brook, Illinois 60523, or by Telecopy to 630-218-4900, Attention: General
Counsel.  A notice shall be deemed to have been given:  in the case of hand
delivery, at the time of delivery; in the case of registered or certified mail,
when delivered or the first attempted delivery on a Business Day; or in the case
of overnight delivery, upon the first attempted delivery on a Business Day.

 

15.          Guarantor’s Receipt of Loan Documents.  Guarantor by its execution
hereof acknowledges receipt of true copies of all of the Loan Documents, the
terms and conditions of which are hereby incorporated herein by reference.

 

16.          Interest; Expenses.

 

(a)           If Guarantor fails to pay all or any sums due hereunder upon
demand by Lender, the amount of such sums payable by Guarantor to Lender shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.

 

(b)           Guarantor hereby agrees to pay all costs, charges and expenses,
including  reasonable attorneys’ fees and disbursements, that may be incurred by
Lender in enforcing the covenants, agreements, obligations and liabilities of
Guarantor under this Guaranty.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

GUARANTOR

 

 

 

INLAND DIVERSIFIED REAL ESTATE
TRUST, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Mary J. Pechous

 

Name:

Mary J. Pechous

 

Title:

Assistant Secretary

 

GUARANTY OF RECOURSE OBLIGATIONS

 

Signature Page

 

--------------------------------------------------------------------------------